
	

115 S1356 IS: Veterans Education Improvement Act of 2017
U.S. Senate
2017-06-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		115th CONGRESS1st Session
		S. 1356
		IN THE SENATE OF THE UNITED STATES
		
			June 14, 2017
			Mr. Inhofe (for himself and Mr. Cornyn) introduced the following bill; which was read twice and referred to the Committee on Veterans' Affairs
		
		A BILL
		To amend title 38, United States Code, to authorize the use of Post-9/11 Educational Assistance to
			 pursue independent study programs at certain educational institutions that
			 are not institutions of higher learning, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Veterans Education Improvement Act of 2017. 2.Authorization for use of Post-9/11 Educational Assistance to pursue independent study programs at certain educational institutions that are not institutions of higher learningParagraph (4) of section 3680A(a) of title 38, United States Code, is amended to read as follows:
			
 (4)any independent study program except— (A)with respect to enrollments occurring during the period beginning on the date of the enactment of the Veterans Education Improvement Act of 2017 and ending on September 30, 2018, an independent study program (including open circuit television) that—
 (i)is accredited by a nationally recognized accrediting agency; and (ii)leads—
 (I)to a standard college degree; (II)to a certificate that reflects educational attainment offered by an institution of higher learning; or
 (III)to a certificate that reflects completion of a course of study offered by— (aa)an area career and technical education school (as defined in subparagraphs (C) and (D) of section 3(3) of the Carl D. Perkins Career and Technical Education Act of 2006 (20 U.S.C. 2302(3))) that provides education at the postsecondary level; or
 (bb)a postsecondary vocational institution (as defined in section 102(c) of the Higher Education Act of 1965 (20 U.S.C. 1002(c))) that provides education at the postsecondary level; and
 (B)with respect to enrollments occurring during any period other than the period described in subparagraph (A), an accredited independent study program (including open circuit television) leading—
 (i)to a standard college degree; or (ii)to a certificate that reflects educational attainment offered by an institution of higher learning..
		
